DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“the mobile unit” (claim 1, line 7) has been changed to: --the moving unit--.

Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or suggest the fixation apparatus and a soldering method using the fixation apparatus comprising wire fixing device, the fixing frame and a moving unit mounted on the base, the fixing device positioning and fixing a wire into the wire insertion hole in the circuit board by clamping the wire between the first and second positioning grooves using the moving unit; and a pressing device mounted on the base and pressing the circuit board against the wire fixing device in combination with other limitations as recited in claims 1 an d18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited for their general teaching of soldering or insertion method for fixing the wire into the circuit board.  U.S. Patent 7,299,541 to Ikeda et al disclose an apparatus and method for inserting the contact into the hole of circuit board, but do not disclose the fixing frame having first and second positioning grooves for clamping the contact as well as the pressing device presses the circuit board against the wire fixing device.  U.S Patent 9,827,638 to Wu et al disclose an apparatus and method for laser soldering a wire to the circuit board, but fails to disclose the allowance limitations as recited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/June 4, 2022 		                                           Primary Examiner, Art Unit 3729